DOWNEY, Chief Judge.
When appellee Cavico Alamo Aircraft Sales, Inc., failed to timely respond after service of summons the Clerk entered a default. Thereafter, but before judgment was entered upon said default, Cavico moved to set aside the default with a supporting affidavit and proposed answer setting forth various defenses among which was the defense that appellee was a distributor only and that it neither manufactured, installed nor repaired the engine in question. The affidavit states that after Cavico conferred with the engine manufacturer, an unserved defendant, Cavico sent the suit papers to the manufacturer under the im*821pression the manufacturer was going to handle the defense.
The trial court granted Cavico’s motion to vacate the default entered by the Clerk. The appellant assigns that judicial act as error, but we disagree. On this record we find the trial judge was acting well within his discretion.
Accordingly, the order appealed from is affirmed.
AFFIRMED.
CROSS and ANSTEAD, JJ., concur.